DETAILED ACTION
Application Status
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to Applicant’s submission dated 08/12/2022.  Claims 1, 3–4, 6–7, 9–26, & 28 are pending.  Claims 3–4, 9–21, 23–26, & 28 were previously withdrawn as being directed to a non-elected invention.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
Applicant argues that it would not be necessary to combine the teachings of Polumbus with the invention taught by Rotter because both Rotter and Coulton already disclose placing shingles over top of the ridge vent to prevent moisture from penetrating the ridge vent.  However, it would have been obvious to one of ordinary skill in the art to modify Rotter to use the integrated waterproofing of Polumbus because doing so would have created an out-of-the-box read-to-install product instead of requiring additional assembly (the placement of shingles) in the field.
Additionally, Applicant argues that the combination of Rotter with Coulton and Polumbus would not have resulted in Applicant’s claimed invention because Polumbus does not teach the moisture barrier being integrated with the air-permeable mat.  Examiner disagrees for two reasons.  First, Polumbus depicts the product being a single unit in Figures 2 & 5.  The passages cited by Applicant appear to indicate that the entire unit can be secured to the roof via bolts, which refutes the proposition that the ridge vent not integrated.  Second, even if Polumbus failed to disclose the moisture barrier integrated with the air-permeable mat, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6–7 are rejected under 35 U.S.C. 103 as being unpatentable over Rotter (US 5,167,579) (hereinafter “Rotter’) in view of Coulton et al. (US 6,298,613 B1) (hereinafter “Coulton’) and further in view of Polumbus et al. (US 7,094,363 B2) (hereinafter “Polumbus”).
Regarding claim 1, Rotter discloses a ridge vent (10) comprising: an elongated strip of fibrous material comprising randomly aligned fibers joined by binding agents and cured to produce an air-permeable mat (16, Figs. 1–2, col. 3 lines 58–62, and Abstract) having a top side, a bottom side, opposed edge portions, and a central portion between the opposed edge portions (Fig. 1); the air-permeable mat (16) being sized to be installed along a ridge or hip of a roof covering a ventilation slot (12) formed along the ridge or hip (Fig. 1); wherein, when the ridge vent is installed along the ridge or the hip of the roof, the fibrous material directly contacts the roof (Fig. 1). Rotter does not explicitly disclose the air permeable mat having a longitudinally extending air gap formed in the fibrous material along the bottom side of the mat; wherein the air gap separates the opposed side portions and is configured to facilitate bending of the mat along the central portion of the mat; and a moisture barrier on the top side of the air- permeable mat and configured to reduce rainwater from penetrating into the mat when the ridge vent is installed along the ridge or hip of the roof; wherein the ridge vent is configured to be installed along the ridge or hip of the roof without a cap shingle installed thereover.
Coulton teaches the air permeable mat (32) having a longitudinally extending air gap formed in the fibrous material along the bottom side of the mat (the gap associated with hinge 34 in Figs. 1 and 2); wherein the air gap separates the opposed side portions and is configured to facilitate bending of the mat along the central portion of the mat (configurations of Figs. 1 and 2, bending being a functional limitation that Coulton does since it is shown as bent in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Rotter by adding the air gap that facilitates bending as taught by Coulton in order to facilitate conforming the ridge vent to the shape of a roof ridge without breaking the mat. Coulton does not explicitly disclose a moisture barrier on the top side of the air-permeable mat and configured to reduce rainwater from penetrating into the mat when the ridge vent is installed along the ridge or hip of the roof; wherein the ridge vent is configured to be installed along the ridge or hip of the roof without a cap shingle installed thereover.
Polumbus teaches a moisture barrier (ridge cap 46, which meets the term as specially defined on page 7 lines 1–14 of the specification of the present invention) on the top side of the air-permeable mat (40, 44, Figs. 1 and 5) and configured to reduce rainwater from penetrating into the mat (functional limitation that the barrier can perform, as described at col. 5 lines 4–12 of Polumbus) when the ridge vent is installed along the ridge or hip of the roof (18, configuration of Fig. 2); wherein the moisture barrier (46) is integrated with the air-permeable mat (40, 44) and forms an outermost exposed surface of the ridge vent when the ridge vent is installed along the ridge or hip of the roof (Figs. 2 & 5; integrated the same way as depicted in Applicant’s Fig. 1); wherein the ridge vent is configured to be installed along the ridge or hip of the roof without a cap shingle installed thereover (no cap shingle is installed in Polumbus). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Rotter by adding the moisture barrier as taught by Polumbus in order to reduce moisture build up under the roof and prevent rain from entering the ventilation slot.
Regarding claim 6, Rotter as modified by Coulton and Polumbus as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the air gap extends generally along a longitudinal center line of the mat. Rotter as modified by Polumbus does not explicitly disclose this additional limitation.
Coulton teaches the air gap (associated with hinge 34) extends generally along a longitudinal center line of the mat (82, this limitation is seen in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Rotter by adding the air gap configuration as taught by Coulton in order to enable the ridge vent to protect the ventilation slot from rain to an equal extent on both sides of the roof since the air gap can then be assembled over the roof ridge.
Regarding claim 7, Rotter as modified by Coulton and Polumbus as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the air gap is generally V- shaped to accommodate folding of the ridge vent along a longitudinal center thereof. Rotter as modified by Polumbus does not explicitly disclose this additional limitation.
Coulton teaches the air gap (associated with hinge 34) is generally V- shaped to accommodate folding of the ridge vent (30) along a longitudinal center thereof (configuration shown in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Rotter by adding the air gap configuration as taught by Coulton in order to enable the ridge vent to protect the ventilation slot from rain to an equal extent on both sides of the roof since the air gap can then be assembled over the roof ridge.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coulton in view of Polumbus.
Regarding claim 22, Coulton discloses an elongated roof vent (30) for installation along a ridge or hip of a roof (10) covering a ventilation slot (22, Fig. 2), the roof vent having longitudinally extending opposed edge portions (52, 54) flanking a longitudinally extending central portion (above opening 22 in Fig. 2) and having an upper layer (62) that is substantially impermeable to moisture (col. 6 lines 3–13) and a lower layer beneath the upper layer (32), the lower layer being formed of an open weave mat (col. 4 lines 28–29) that permits a flow of air therethrough from the central portion of the roof vent toward the edge portions of the roof vent (see airflow arrows in Fig. 2), at least one region of the open weave mat having an air gap formed in a bottom surface of the open weave mat and extending longitudinally along the central portion of the roof vent (air gap is associated with the hinge 34 shown in Figs. 1 and 2), the air gap configured to facilitate folding of the roof vent (80) over the ridge or hip of the roof (10, Fig. 2 shows the roof vent in a folded configuration); and wherein, when the roof vent (80) is installed along the ridge or the hip of the roof (10, configuration of Fig. 2), the open weave mat material directly contacts the roof (Fig. 2, col. 4 lines 37–46). Coulton does not explicitly disclose wherein the ridge vent is configured to be installed along the ridge or hip of the roof without a cap shingle installed thereover, and wherein the upper laver comprises a moisture barrier configured to reduce rainwater from penetrating into the open weave mat when the ridge vent is installed along the ridge or hip of a roof.
Polumbus teaches the ridge vent (46 and 40 and associated structures) is configured to be installed along the ridge (20) or hip of the roof (18) without a cap shingle installed thereover (no cap shingle is taught in Polumbus) and with the upper layer (46) forming an outermost exposed surface of the ridge vent when the ridge vent is installed along the ridge or hip of the roof (Figs. 2 & 5), and a lower layer (44) beneath the upper layer and integrated with the upper layer (46) (Figs. 2 & 5), and wherein the upper layer (46) comprises a moisture barrier configured to reduce rainwater from penetrating into the open weave mat when the ridge vent is installed along the ridge or hip of a roof (col. 5 lines 4–12, configuration of Figs. 1–4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Coulton by replacing the cap shingle taught by Coulton with the ridge cap moisture barrier as taught by Polumbus since the unitary ridge cap 46 is easier to install since it is one piece, and because shingles are heavy and break down and leak over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 20, 2022